ALLOWABILITY NOTICE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The Amendment filed 11 November 2020 (hereinafter “the Amendment”) has been entered and considered. Claims 1, 16, and 19 have been amended. Claim 11 has been canceled. Claim 21 has been added. Claims 1-3, 5-10, and 12-21, all the claims pending in the application, are allowed. 

The following is an examiner’s statement of reasons for allowance: Each of independent claims 1, 16, and 19 recites, in some variation: access an input vector, the input vector comprising a numeric representation of an input to a neural network; provide the input vector to the neural network comprising a plurality of ordered layers, wherein the plurality of ordered layers are alternating AND-layers and OR-layers, and wherein each of the plurality of ordered layers receives input from a preceding layer and/or provides output to a next layer, wherein the neural network comprises at least one OR-layer that receives input from at least one AND-layer; and generate an output of the neural network based on an output of a last one of the plurality of ordered layers in the neural network; wherein each OR-layer, when executed, causes the processing circuitry to: access an OR-layer input vector; compute a linear function for the OR-layer, the linear function for the OR-layer being a linear function of the OR-layer input vector, to generate an intermediate result vector, wherein each OR-layer has a different linear function for 
LeCun is directed to implementing a trained neural network. LeCun discloses that an input image is input to the CNN which comprises alternating convolutional layers (interpreted as the claimed “AND-layers”) and subsampling/pooling layers (interpreted as the claimed “OR-layers”), wherein each layer receives inputs from the previous layer and provides an output to the subsequent layer. LeCun further discloses that each unit in each subsampling layer computes an average of its inputs, multiplies it by a trainable coefficient, and adds a trainable bias (such processing constituting a linear function) before passing the result through a sigmoid activation function to arrive at a feature map representing a probability vector which is passed to the next layer, the trainable coefficient being a learned weight which is different for each subsampling layer. The convolutional layer receives the probability vector (feature map) from the previous subsampling layer and applies a convolution to it, then applies a squashing function to a result of the convolution, the squashing function in the convolutional layer being a scaled hyperbolic tangent which is as type of sigmoid function. 
LeCun does not expressly disclose computing a logarithmic function of the intermediate result vector to generate a resulting logarithmic probability vector, wherein the linear function for the OR-layer is specified by a weight vector that is normalized to ensure that the intermediate 
Hines, like LeCun, is directed to neural network architecture. Hines contemplates an architecture in which a layer of logarithmic neurons which each utilize a log function as their activation function is alternated with a layer of standard linear neurons which each use a sigmoid function as their activation function.
However, Hines acknowledges that the logarithmic activation function cannot accept negative inputs and does not propose a solution to this shortcoming. That is, Hines does not teach or suggest that the linear function for the OR-layer is specified by a weight vector that is normalized to ensure that the intermediate result vector is bounded, and an input to the logarithmic function is positive, as required by the independent claims.
Takeshima discloses a neural network which utilizes a rectified linear unit (ReLU) as an activation function in the pooling layer, the ReLU setting each element value of the input vector to zero when the element value is a negative value, and decreases the element value as the element value becomes closer to 0 and increases the element value as the element value becomes further from 0 when the element value is a positive value. Although Takeshima’s ReLU produces an output of a non-negative value, incorporating the ReLU into the combination of LeCun and Hines would involve replacing Hines’s logarithmic activation function with the ReLU (since Takeshima discloses the ReLU to be an activation function in the neural network architecture), rather than replacing the weight function which precedes the activation function. Accordingly, even if combined with LeCun and Hines, Takeshima does not teach or suggest a linear function for the OR-layer which is specified by a weight vector that is normalized to ensure that the intermediate 
Daniel (U.S. Patent Application Publication No. 2020/0143255), Mondello (U.S. Patent Application Publication No. 2019/0205744), and Baker (U.S. Patent No. 10,832,137) all contemplate log activation functions, similar to Hines. However, none of these references cure the deficiencies of Hines. That is, none of the references teaches or suggests that the linear function for the OR-layer is specified by a weight vector that is normalized to ensure that the intermediate result vector is bounded, and an input to the logarithmic function is positive, as required by the independent claims.
Li (U.S. Patent Application Publication No. 2020/0389182) discloses modifying a weight coefficient in a neural network by converting it from the real domain to the log domain, thereby resulting in a non-negative weight. However, incorporating this feature into a combination of the teachings of LeCun and Hines would transform the weight function from a linear one to an exponential one. Thus, such a combination could not teach the claimed linear function. That is, even if combined with LeCun and Hines, Li does not teach or suggest a linear function for the OR-layer which is specified by a weight vector that is normalized to ensure that the intermediate result vector is bounded, and an input to the logarithmic function is positive, as required by the independent claims. The remaining cited art of record does not cure these deficiencies. 
Because the cited art of record does not teach or suggest each and every feature of independent claims 1, 16, and 19, these claims are allowed. Claims 2-3, 5-10, 12-15, and 21 are allowed by virtue of their dependency on claim 1. Claims 17-18 are allowed by virtue of their dependency on claim 16. Claim 20 is allowed by virtue of its dependency on claim 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M CONNER whose telephone number is (571)272-1486.  The examiner can normally be reached on noon - 8:30 PM Monday through Thursday and Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/SEAN M CONNER/Primary Examiner, Art Unit 2663